DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the election of claims filed on 06/25/2021. Claims 1 – 20 are currently pending.  

Election/Restrictions
Applicant’s election of invention I (claims 1 – 12) and species ii (claims 1 – 20) in the reply filed on 06/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. It is further noted that claims 1, 2, 4, 6, 8, 9, 10 and 12 are generic to species i and ii.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, line 9, recites “a spring configured to interact with the diaphragm” and then in line 14, recites “a valve member operatively coupled to the spring and configured to: regulate a flow of the fluid through the inlet port,” thus indicating that a single spring is configured to both ineract with the diaphragm and be operably coupled to the valve member. However, as disclosed, spring 50 is configured to interact with the diaphragm, whereas spring 58 is operably coupled to the valve member 56 (see specification paragraph 0042: “First pressure regulator 32 may include return spring 58 that is coupled to valve member 56”).  Thus it is unclear if applicant intends to claim a single spring or two springs as is consistent with the instant disclosure. Claim 8 includes similar language to claim 1 and is indefinite for the same reasons. For examination purposes the claims will be considered as reciting two springs, one configured to interact with the diaphragm and another operably coupled with the valve member as is consistent with applicants disclosure.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3545471 (Taplin) in view of US Patent 1712657 (Frankenberg).
As to claims 1 and 3, Taplin discloses (see figs. 1 and 2) a pressure regulator (title) comprising: a chamber (the space identified by 16, 17, 18 and 1a) having: an inlet port (at 22 in fig. 2) for receiving a fluid (abstract); an outlet port (at 23 in fig. 2) for delivering the fluid; a relief port (see orifice at center of diaphragm 8 in fig. 1; it is noted that fig. 1 and fig. 2 are the same structure and represent different operating modes; see col. 1, ll. 70-75) for venting an interior of the chamber to an ambient environment external to the chamber (vented fluid through relief port eventually exits at port 2a to atmosphere, see col. 2, ll. 70-75); and a diaphragm 8 defining at least part of the chamber (diaphragm 8 defines a boundary of portion 1a of chamber), the diaphragm having a first orifice (see center of diaphragm 8 in fig. 1) therethrough; a spring 5 configured to interact with the diaphragm 8 (see spring 5 presses downward on diaphragm expanding diaphragm 8, compare figs. 1 and 2); an interface 6 operatively disposed between the spring 5 and the diaphragm 8, the interface 6 including a contact surface (portion of interface 6 in contact with diaphragm 8; see figs. 1 and 2) for contacting the diaphragm, the interface defining a second orifice therethrough (see orifice at center of interface 6) that is in fluid communication with the first orifice in the diaphragm (fluid passes through each of the first and second orifices) defining the relief port; and a valve member 10 operatively coupled to the spring 14 (as best understood applicant appears to be referring to spring 58 of applicant figs. 8A and 8B; see 35 USC 112 section above) and configured to: regulate a flow of the fluid through the inlet port; and regulate a flow of the fluid through the relief port (in fig. 1 the pressure within portion 1a of claimed chamber is great enough to overcome spring 5 downward bias and fluid is exhausted through member 10 (see flow in chamber 9a) and port 2A to atmosphere; in fig. 2 on the other hand the stronger downward spring 5 bias forces opens a passage at 20 from inlet 22 to outlet 23), but is silent the contact surface being convex toward the diaphragm, and the contact surface is dome-shaped.
Frankenberg teaches an pressure regulator (title) including chamber 23 having a diaphragm 25 and a spring 33 and an interface 32 with a contact surface for contacting the diaphragm 25 (see contact between interface 32 head 32a and diaphragm 25 in fig. 1) and further teaches the contact surface being convex toward the diaphragm (see head 32a portion of interface 32 bulging towards diaphragm 25 in fig. 1), the contact surface is dome-shaped (head 32a portion is shaped like a dome).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Taplin with the contact surface being convex toward the diaphragm and the contact surface is dome-shaped as taught by Frankenberg in order to facilitate providing a contact surface that conforms to diaphragm to fully support diaphragm (Frankenberg p. 2, ll. 110-116) without sharp edges of the interface of Taplin (see sharp edges of Taplin interface 6 at outer diameter of interface 6 in fig. 1) that can damage the mating diaphragm thereby providing a simple and compact design (Frankenberg p. 1, ll. 18-22) with continued accurate performance (Frankenberg p. 2, ll. 113-116).
It is further noted that a simple substitution of one known element (in this case, the interface of taught by Frankenberg) for another (in this case, the interface disclosed by Taplin) to obtain predictable results (in this case, retaining the spring of Taplin in view Frankenberg and protecting the diaphragm of Taplin in view Frankenberg from direct contact with spring) was an obvious extension of prior art teachings, KSR, 550 U.S. 398 at 417, 82 USPQ2d at 1396, MPEP 2141 III B.
As to claim 2, Taplin in view Frankenberg teach the current invention as claimed and discussed above.  Taplin further discloses (see figs. 1 and 2) the interface 6 is part of a retainer (4, 6) defining a cup-shaped cavity (see cup-shaped cavity of interface 6 wherein spring 5 is seated within the cup-shaped cavity) for receiving the spring 5; and the contact surface is an external surface of the retainer opposite the cup-shaped cavity (the internal portion of retainer (4, 6) is where the spring 5 is located and therefore the contact surface wherein the interface 6 contacts diaphragm 8 can be considered an external surface).
As to claim 4, Taplin in view Frankenberg teach the current invention as claimed and discussed above.  Taplin further discloses (see figs. 1 and 2) the contact surface has a circular periphery (interface 6 is called a piston and is therefore cylindrical with a circular periphery) and the second orifice is disposed centrally of the contact surface (see second orifice at center of contact surface of interface 6 and diaphragm 8 in figs. 1 and 2).
As to claim 5, Taplin in view Frankenberg teach the current invention as claimed and discussed above.  Taplin further discloses (see fig. 1) the second orifice is disposed at an apex of the contact surface (the second orifice at center of interface 6 of Taplin, as discussed in the claim 1 analysis above, is at the apex of the contact surface wherein the contact surface is provided as convex and dome shaped as taught by Frankenberg and discussed in the claim 1 analysis above).
As to claim 6, Taplin in view Frankenberg teach the current invention as claimed and discussed above.  Taplin further discloses (see fig. 1) the spring 5 is disposed externally to the chamber (the space identified by 16, 17, 18 and 1a) and the diaphragm 8 is disposed between the spring 5 and the valve member 10.

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Taplin in view of Frankenberg, as applied to claim 1 above, and further in view of Pub. No. US 20170157565 A1 (Chu).
As to claim 7, Taplin in view Frankenberg teach the current invention as claimed and discussed above, but are silent the contact surface is shaped based on an expected deformation of the diaphragm according to the Kirchhoff-Love theory of plates.
Chu teaches contact surface (membrane 16 in contact with support structure (12a, 12b, 14); see fig. 1) is shaped based on an expected deformation of the diaphragm (membrane 16) according to the Kirchhoff-Love theory of plates (par. [0051]). The expected membrane behavior is modeled by Kirchhoff-Love theory of plates, par. [0051], bottom, and the shape of the support structures is based on this modeling (par. [0051], top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Taplin in view Frankenberg with the contact surface being shaped based on an expected deformation of the diaphragm according to the Kirchhoff-Love theory of plates as taught by Chu in order to facilitate selecting the correct material and size of the diaphragm thereby improving the efficiency and longevity of the diaphragm (Chu abstract). 

Claims 8 – 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4506594 (Rowland) in view of Taplin and Frankenberg.
As to claims 8 – 10 and 12, Rowland discloses (see figs. 1 and 2) a system for controlling bleed air flow in an aircraft engine (col. 1, ll. 13-17), the system comprising: a bleed air duct 12 for receiving bleed air from a compressor section 14 of the engine; a bleed air valve 28 configured to control a flow of the bleed air through the bleed air duct 12; a pressure regulator 56 and an actuator 36 (see fig. 1) operatively coupled to the bleed air valve 28 for controlling the bleed air valve, the actuator 28 actuatable based on the fluid delivered at the outlet port (air from outlet port at 58 flows through conduit 54, see fig. 2, to actuator 36, see fig. 1).  Rowland is silent the pressure regulator including: a chamber having: an inlet port for receiving a portion of the bleed air; an outlet port for delivering the portion of the bleed air; a relief port for venting an interior of the chamber to an ambient environment external to the chamber; and a diaphragm defining at least part of the chamber, the diaphragm having a first orifice therethrough partially defining the relief port; a spring operatively engaged with the diaphragm; an interface operatively disposed between the spring and the diaphragm, the interface including a contact surface contacting the diaphragm, the contact surface being convex toward the diaphragm, the interface defining a second orifice therethrough that is in fluid communication with the first orifice in the diaphragm, the first and second orifices defining the relief port; and a valve member operatively coupled to the spring and configured to: regulate a flow of the portion of the bleed air through the inlet port; and regulate a flow of the portion of the bleed air through the relief port, and wherein the spring is engaged with an exterior side of the diaphragm opposite the chamber.
Taplin teaches (see figs. 1 and 2) a pressure regulator (title) comprising: a chamber (the space identified by 16, 17, 18 and 1a) having: an inlet port (at 22 in fig. 2) for receiving a fluid (abstract); an outlet port (at 23 in fig. 2) for delivering the fluid; a relief port (see orifice at center of diaphragm 8 in fig. 1; it is noted that fig. 1 and fig. 2 are the same structure and represent different operating modes; see col. 1, ll. 70-75) for venting an interior of the chamber to an ambient environment external to the chamber (vented fluid through relief port eventually exits at port 2a to atmosphere, see col. 2, ll. 70-75); and a diaphragm 8 defining at least part of the chamber (diaphragm 8 defines a boundary of portion 1a of chamber), the diaphragm having a first orifice (see center of diaphragm 8 in fig. 1) therethrough; a spring 5 configured to interact with the diaphragm 8 (see spring 5 presses downward on diaphragm expanding diaphragm 8, compare figs. 1 and 2); an interface 6 operatively disposed between the spring 5 and the diaphragm 8, the interface 6 including a contact surface (portion of interface 6 in contact with diaphragm 8; see figs. 1 and 2) for contacting the diaphragm, the interface defining a second orifice therethrough (see orifice at center of interface 6) that is in fluid communication with the first orifice in the diaphragm (fluid passes through each of the first and second orifices) defining the relief port; and a valve member 10 operatively coupled to the spring 14 (as best understood applicant appears to be referring to spring 58 of applicant figs. 8A and 8B; see 35 USC 112 section above) and configured to: regulate a flow of the fluid through the inlet port; and regulate a flow of the fluid through the relief port (in fig. 1 the pressure within portion 1a of claimed chamber is great enough to overcome spring 5 downward bias and fluid is exhausted through member 10 (see flow in chamber 9a) and port 2A to atmosphere; in fig. 2 on the other hand the stronger downward spring 5 bias forces opens a passage at 20 from inlet 22 to outlet 23), and the spring 5 is engaged with an exterior side of the diaphragm 8 (upper side in fig. 1) opposite the chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to replace the pressure regulator of Rowland with thee pressure regulator of Taplin such that the pressure regulator including: a chamber having: an inlet port for receiving a portion of the bleed air; an outlet port for delivering the portion of the bleed air; a relief port for venting an interior of the chamber to an ambient environment external to the chamber; and a diaphragm defining at least part of the chamber, the diaphragm having a first orifice therethrough partially defining the relief port; a spring operatively engaged with the diaphragm; an interface operatively disposed between the spring and the diaphragm, the interface including a contact surface contacting the diaphragm, the contact surface being convex toward the diaphragm, the interface defining a second orifice therethrough that is in fluid communication with the first orifice in the diaphragm, the first and second orifices defining the relief port; and a valve member operatively coupled to the spring and configured to: regulate a flow of the portion of the bleed air through the inlet port; and regulate a flow of the portion of the bleed air through the relief port, and wherein the spring is engaged with an exterior side of the diaphragm opposite the chamber  as taught by Taplin in order to facilitate providing a fluid passage  for venting fluid from outflow passage to reduce excess pressure thereby extending life of Rowland pressure regulator and providing a structure with fewer parts and less bulk resulting in less fuel consumption of aircraft (Taplin abstract).
Rowland in view Taplin teach the current invention but are silent the contact surface being convex toward the diaphragm.
Frankenberg teaches an pressure regulator (title) including chamber 23 having a diaphragm 25 and a spring 33 and an interface 32 with a contact surface for contacting the diaphragm 25 (see contact between interface 32 head 32a and diaphragm 25 in fig. 1) and further teaches the contact surface being convex toward the diaphragm (see head 32a portion of interface 32 bulging towards diaphragm 25 in fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Rowland in view Taplin with the contact surface being convex toward the diaphragm as taught by Frankenberg in order to facilitate providing a contact surface that conforms to diaphragm to fully support diaphragm (Frankenberg p. 2, ll. 110-116) without sharp edges of the interface taught by Taplin (see sharp edges of Taplin interface 6 at outer diameter of interface 6 in fig. 1) that can damage the mating diaphragm thereby providing a simple and compact design (Frankenberg p. 1, ll. 18-22) with continued accurate performance (Frankenberg p. 2, ll. 113-116).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland in view of Taplin and Frankenberg, as applied to claim 8 above, and further in view of Chu.
As to claim 11, Rowland in view Taplin and Frankenberg teach the current invention as claimed and discussed above, but are silent the contact surface is shaped based on an expected deformation of the diaphragm according to the Kirchhoff-Love theory of plates.
Chu teaches contact surface (membrane 16 in contact with support structure (12a, 12b, 14); see fig. 1) is shaped based on an expected deformation of the diaphragm (membrane 16) according to the Kirchhoff-Love theory of plates (par. [0051]).  The expected membrane behavior is modeled by Kirchhoff-Love theory of plates, par. [0051], bottom, and the shape of the support structures is based on this modeling (par. [0051], top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Rowland in view Taplin and Frankenberg with the contact surface being shaped based on an expected deformation of the diaphragm according to the Kirchhoff-Love theory of plates as taught by Chu in order to facilitate selecting the correct material and size of the diaphragm thereby improving the efficiency and longevity of the diaphragm (Chu abstract).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Kaspers (US 5279325) teaches a similar pressure regulator as Taplin;
Hess (US 2528472) teaches a curved convex dome shaped spring retainer 94 (see fig.);
Deibel (US 3439580) shows (fig. 5) example of convex spring retainer 120; and
Field (US 20130150779) shows domed interface 650 (par. [0092])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741